___________

                                 No. 96-2598
                                 ___________

Charles J. Schenecker; Mary         *
Beth Schenecker; Kevin D.           *
Frazier; Richard L. Schenecker;     *
Mary E. Schenecker; Heather J.      *
Schenecker, child; Katherine L.     *
Schenecker, child; Charles          *
Joseph Schenecker, child;           *
Elizabeth A. Schenecker, child,     *
                                    *
      Plaintiffs/Appellees,         *
                                    * Appeal from the United States
            v.                      * District Court for the
                                    * Northern District of Iowa.
The City of Sioux City; Ronald      *
G. Cardwell, Officer; Paul          *
Greer, Officer,                     *
                                    *
      Defendants,                   *
                                    *
Woodbury County; Karrie S.          *
Kelly, individually and as          *
employee of Woodbury County         *
                                    *
      Defendants/Appellants.        *
                               ___________

                         Submitted:   January 16, 1997

                           Filed: February 27, 1997
                                  ___________

Before BOWMAN and MURPHY, Circuit Judges, and KYLE,1 District         Judge.
                               ___________

MURPHY, Circuit Judge.


     This case arises from the arrest and prosecution of out-of- state
bail bondsmen who went to Iowa to apprehend a fugitive.   They sued Woodbury
County, Karrie Kelly, the City of Sioux City, and the arresting officers
for malicious prosecution, false arrest, and other torts.      The district
court denied a summary judgment motion




     1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota, sitting by designation.
of the county and prosecutor on the basis of absolute immunity, and they
appeal.   We reverse.


     Richard and Charles Schenecker are bail bondsmen who went to Sioux
City to apprehend a person who had jumped bail in Missouri.        After the
initial attempt at apprehending the fugitive failed when local police
officers intervened, the Scheneckers and Kevin Frazier, an associate, made
a second attempt and entered the home where the fugitive was staying around
six in the morning.     Shots were fired, and Richard Schenecker was wounded.
The Scheneckers and Frazier were arrested and charged with second degree
burglary, going with armed intent, and going armed with a loaded firearm
within city limits.      They were acquitted on the first two charges, but
Charles Schenecker was convicted on the third.


     The Scheneckers and Frazier then sued under theories of malicious
prosecution, false arrest, and other torts, alleging that the defendants
interfered with their right to apprehend the fugitive and that Kelly
knowingly prosecuted them without probable cause to protect herself and
others from civil liability.        Kelly and the county moved for summary
judgment, arguing that prosecutorial immunity barred the civil action
against them.    The district court denied the motion, concluding that
immunity did not protect a prosecutor when she uses criminal charges as an
offensive maneuver to prevent later civil litigation.


     Kelly and the county argue on appeal that the district court erred
in denying their motion for summary judgment because Iowa law gives
prosecutors absolute immunity from being sued for acts done in their
official capacity.    The Scheneckers respond that the denial of the motion
is not a final order, that the issue of immunity is effectively appealable
after the trial, and that the district court properly found that Iowa law
did not give Kelly and the county immunity.    Whether there is jurisdiction
over the denial of summary judgment concerning an immunity defense is
reviewed de




                                      -2-
novo, Bartlett v. Fisher, 972 F.2d 911, 914 (8th Cir. 1992), as is the
denial of summary judgment.         Beyerbach v. Sears, 49 F.3d 1324, 1325 (8th
Cir. 1995).


        Although 28 U.S.C. § 1291 gives appellate jurisdiction only over
final decisions, an order does not have to end the case in order to be
appealed.      Mitchell v. Forsyth, 472 U.S. 511, 524 (1985).        An order may be
appealed if it finally determines a collateral right separate from the
rights asserted in the action and "too important to be denied review and
too independent of the cause itself to require that appellate consideration
be deferred until the whole case is adjudicated."               Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541, 546 (1949).           Under the collateral rights
doctrine, the denial of a claim of absolute immunity is appealable because
the essence of that right is that the possessor does not have to answer for
her conduct in a civil action.         Mitchell, 472 U.S. at 525.


        Iowa   law    provides   absolute   immunity   from   suit   for   prosecutors
engaging in their official functions.             See, e.g., Hanson v. Flores, 486
N.W.2d 294, 296 (Iowa 1992) ("prosecutorial immunity bars a suit"); Hike
v. Hall, 427 N.W.2d 158, 160 (Iowa 1988) (prosecutorial immunity shields
absolutely from civil suit); Blanton v. Barrick, 258 N.W.2d 306, 311 (Iowa
1977) ("immune from civil suit").       Although the Iowa Supreme Court has used
various terms in describing this immunity, it has consistently affirmed the
dismissal of civil suits against prosecutors and has explained that the
policy behind the immunity is to ensure that prosecutors may "vigorously
proceed     with their tasks unhampered by the fear of unlimited civil
litigation."         Id. at 309; see also Hanson, 486 N.W.2d at 296 ("A county
attorney must be permitted to pursue . . . claims with the confidence that
he or she will not be the subject of a suit by a disgruntled litigant.").
Making Kelly and the county participate in a trial would undermine Iowa’s
policy of protecting prosecutors from the burdens of litigation.                  This
court




                                            -3-
has jurisdiction over the appeal.


        Kelly and the county argue that the district court incorrectly found
that this immunity did not extend to them.              The Scheneckers respond that
immunity does not protect Kelly and the county because the filing of
charges against them was wrongfully motivated to avoid civil litigation and
was outside the scope of Kelly’s official duties.


        Even if Iowa law would not extend absolute immunity to prosecutors
when    there    is   wrongful    motivation     in   filing   criminal   charges,   the
Scheneckers have not shown any evidence that Kelly had improper motive.
The Scheneckers claim that Kelly knew or should have known under Supreme
Court precedent that they could enter a house to apprehend an individual
who had jumped bail.       They have produced no evidence, however, of Kelly’s
wrongful motivation in researching the law and in deciding to file charges
or of her acting outside her official capacity in handling the criminal
case.     Prosecutorial immunity extends to Kelly and the county, and the
district court erred by not granting their summary judgment motion.                  See
Burr v. City of Cedar Rapids, 286 N.W.2d 393, 396 (Iowa 1979) (prosecutor’s
immunity extends to county employer).


        Accordingly,      we   reverse   and   remand   with   instructions   to   enter
judgment in favor of Kelly and the county.


        A true copy.


                Attest:


                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-